Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Garsse (US 2017/0348978 A1).
Claims 1-5:  Van Garsse teaches a floor laminate comprising an impregnated paper roll, an ink acceptance layer, an inkjet printed layer in the order thereof (Fig. 2 and [0025]).  The paper roll meets the claimed base layer, the ink acceptance layer meets the claimed inkjet receiving layer, and the inkjet layer meets the claimed digitally printed pattern.  Van Garsse teaches the ink jet printed layer is formed by a single pass printing method, and comprises printed ink dots (Figs. 5 and 6, [0028] and [0029]).  With respect to the size of ink dots, and the rows and columns of ink dots {instant claims 2-5}
Claim 13: Van Garsse teaches the inkjet printed layer forms representation of a wood grain ([0044] and [0058]).
Claim 14:  Van Garsse teaches the floor laminate may have a width between 50 mm and 4000 mm and a length between 100 mm and 6000 mm [0079].
Claim 15:  Van Garsse teaches the inkjet ink is a water based pigmented ink ([0092], [0125] and [0154]). 

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Garsse (US 2017/0348978 A1).
Claims 16-19:  Van Garsse teaches a floor laminate comprising an impregnated paper roll, an ink acceptance layer, an inkjet printed layer in the order thereof (Fig. 2 and [0025]).  The paper roll meets the claimed base layer, the ink acceptance layer meets the claimed inkjet receiving layer, and the inkjet layer meets the claimed digitally printed pattern.  Van Garsse teaches the ink jet printed layer is formed by a single pass printing method, and comprises printed ink dots (Figs. 5 and 6, [0028] and [0029]).  Van Garsse teaches an image of the inkjet printed layer is an image manipulated to compensate ink volume variances, also called density variations, by nozzles from a printing unit and/or print-head of a printer [0062].
With respect to the size of ink dots, and the rows and columns of ink dots {instant claims 17-19}.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Van Garsse (US 2017/0348978 A1) as applied to claim 1 above, and further in view of Clement (US 2016/0332479 A1).
Van Garsse teaches the claimed invention as set forth above.
Claims 10-12:  Van Garsse teaches a resin is used to impregnate the paper roll by providing the resin/liquid on the paper/substrate and saturating the paper/substrate with the resin/liquid {instant claim 11} [0094].  Van Garsse does not teach the ink acceptance layer as claimed.  However, Clement teaches a decorative layer comprising an inkjet receiver containing at least a binder such as polyvinyl alcohol and a pigment such as silica {instant claim 12} [0026].  Van Garsse and Clement are analogous art because they are from the same field of endeavor that in the decoration material art.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the ink jet receiver of Clement with the invention of Van Garsse, and the motivation for combining would be, as Clement suggested, to reduce bleeding and wrinkle [0025].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529. The examiner can normally be reached Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BS
December 30, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785